Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Election/Restriction

Claims 1-11 and 17-25 are withdrawn from further consideration pursuant to 37 CRF 1,142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant's election without traverse claims 12 through 16, cancelled nonelected claims 1-11 and 17-25, added new claims 26-40 that are similar to claims 12-16.  Claims 12-16 and 26-40 are pending.   

Claim Interpretations

The following is a quotation of 35 U.S.C. § 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) § or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claims 36-40 limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.      A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:       Applicant discuss transmitting plurality of repetitions and receiving reports of channel measurement via receiving components and transmitting components that include antennas as shown in Figures 2, 10, and 11, therefore, “…means for transmitting a plurality of repetitions of a set of reference signals… means for receiving a report of a set of channel quality measurements… means selecting a reference signal…” in view of applicant’s specification corresponds to transmitting/receiving antennas 252(s), 234(s), transmitter(s) (transmission component(s) 1010, 1110), receiver(s) (reception component(s) 1004, 1104), further, applicant discuss “[0059]…FIG. 2, controller/processor 240…controller/processor 280…”, “[0104] As further shown in FIG. 7, in some aspects, process 700 may include selecting a reference signal”, therefore, “…means for selecting a reference signal…”, in view of applicant’s specification corresponds to controller/processor (240 and 28). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

     Claim 12-16 and 26-40 are rejected under Claim Rejections - 35 U.S.C. § 103 (AIA ) as being unpatentable over Xia (Bin Liu and Pengfei Xia, U. S. Publication No. 20180227094) in view of LIU (Jianqin LIU, U. S. Publication No. 20200112966).       Regarding independent claim 12, Xia discloses a method of wireless communication performed by a wireless communication device (e.g., Fig. 1, 2, prg. [0013], lines 1-2, [0045], lines 1-3, wireless communication device (User Equipment (UE) 120, 22)), comprising: transmitting a plurality of repetitions of a set of reference signals (e.g., Fig. 4-5, 6, 12, prg. [0050], lines 2-4 , [0057], lines 1-3, [0082], lines 2-7, transmission of plurality of set of signals including reference signals repeatedly); receiving a report of a set of channel quality measurements based at least in part on the transmission of the plurality of repetitions (e.g., [0058], lines 2-5, [0061], lines 1-9, [0082], lines 8-13, receiving messages and signals regarding link (channel) quality based on plurality of transmission); and selecting a reference signal based at least in part on the plurality of repetitions of the set of reference signals to enable receipt of an uplink transmission from a first wireless node associated with a first link (e.g., [0061], lines 1-3, 9-15, selecting reference signal), of a plurality of wireless nodes associated with a plurality of links, based at least in part on the report (e.g., Fig. 4-5, 6, 12, [0061], lines 1-3, 9-15, transmission and reception via plurality of links based on messages (reports)).     Although, Xia discusses the uplink quality and signal quality (uplink transmission is via channel), however, Xia does not specifically discuss channel quality, therefore, for clarification, a secondary reference , LIU in related art dealing with reference signal in wireless communication system (e.g., Fig. 1, prg. [0002], lines 1-3) teaches the channel quality (e.g., Fig. 2, 5-7, prg. [0133], lines 1-14, channel quality reporting and reference signal selection).       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include LIU’s channel quality reporting and reference signal selection with Xia’s  signal quality and reference signal selection to provide the wireless communication system with channel quality information that avoids communication transmission link failure (e.g., LIU, prg. [0007], lines 1-4).     Regarding independent claim 26, Xia discloses a wireless communication device for wireless communication (e.g., Fig. 1, 2, prg. [0013], lines 1-2, [0045], lines 1-3, wireless communication device (User Equipment (UE) 120, 22)), comprising: a memory (e.g., Fig. 13, memory (1306)); and one or more processors (e.g., Fig. 13, processor (1304)), coupled to the memory (e.g., Fig. 13, prg. [0083], lines 15-26), configured to: transmit a plurality of repetitions of a set of reference signals (e.g., Fig. 4-5, 6, 12, prg. [0050], lines 2-4 , [0057], lines 1-3, [0082], lines 2-7, transmission of plurality of set of signals including reference signals repeatedly); receive a report of a set of channel quality measurements based at least in part on the plurality of repetitions (e.g., [0058], lines 2-5, [0061], lines 1-9, [0082], lines 8-13, receiving messages and signals regarding link (channel) quality based on plurality of transmission); and select a reference signal based at least in part on the plurality of repetitions of the set of reference signals to enable receipt of an uplink transmission from a first wireless node associated with a first link (e.g., [0061], lines 1-3, 9-15, selecting reference signal), of a plurality of wireless nodes associated with a plurality of links, based at least in part on the report (e.g., Fig. 4-5, 6, 12, [0061], lines 1-3, 9-15, transmission and reception via plurality of links based on messages (reports)).     Although, Xia discusses the uplink quality and signal quality (uplink transmission is via channel), however, Xia does not specifically discuss channel quality, therefore, for clarification, a secondary reference , LIU in related art dealing with reference signal in wireless communication system (e.g., Fig. 1, prg. [0002], lines 1-3) teaches the channel quality (e.g., Fig. 2, 5-7, prg. [0133], lines 1-14, channel quality reporting and reference signal selection).       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include LIU’s channel quality reporting and reference signal selection with Xia’s  signal quality and reference signal selection to provide the wireless communication system with channel quality information that avoids communication transmission link failure (e.g., LIU, prg. [0007], lines 1-4).       Regarding independent claim 31, Xia discloses a non-transitory computer-readable medium storing a set of instructions for wireless communication (e.g., Fig. 1, 2, prg. [0013], lines 1-2, [0045], lines 1-3, wireless communication device (User Equipment (UE) 120, 22)), the set of instructions comprising: one or more instructions that (e.g., Fig. 13, prg. [0083], lines 1-16), when executed by one or more processors of a wireless communication device (e.g., Fig. 13, processor (1304)), cause the wireless communication device to: transmit a plurality of repetitions of a set of reference signals (e.g., Fig. 4-5, 6, 12, prg. [0050], lines 2-4 , [0057], lines 1-3, [0082], lines 2-7, transmission of plurality of set of signals including reference signals repeatedly; receive a report of a set of channel quality measurements based at least in part on the plurality of repetitions (e.g., [0058], lines 2-5, [0061], lines 1-9, [0082], lines 8-13, receiving messages and signals regarding link (channel) quality based on plurality of transmission); and select a reference signal based at least in part on the plurality of repetitions of the set of reference signals to enable receipt of an uplink transmission from a first wireless node associated with a first link (e.g., [0061], lines 1-3, 9-15, selecting reference signal), of a plurality of wireless nodes associated with a plurality of links, based at least in part on the report (e.g., Fig. 4-5, 6, 12, [0061], lines 1-3, 9-15, transmission and reception via plurality of links based on messages (reports)).     Although, Xia discusses the uplink quality and signal quality (uplink transmission is via channel), however, Xia does not specifically discuss channel quality, therefore, for clarification, a secondary reference , LIU in related art dealing with reference signal in wireless communication system (e.g., Fig. 1, prg. [0002], lines 1-3) teaches the channel quality (e.g., Fig. 2, 5-7, prg. [0133], lines 1-14, channel quality reporting and reference signal selection).       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include LIU’s channel quality reporting and reference signal selection with Xia’s  signal quality and reference signal selection to provide the wireless communication system with channel quality information that avoids communication transmission link failure (e.g., LIU, prg. [0007], lines 1-4).      Regarding independent claim 36, Xia discloses an apparatus for wireless communication (e.g., Fig. 1, 2, prg. [0013], lines 1-2, [0045], lines 1-3, wireless communication device (User Equipment (UE) 120, 22)), comprising: means for transmitting (e.g., Fig. 4, 5, Transceiver(s) (TX/RX, 401, 402, 501, 502) a plurality of repetitions of a set of reference signals (e.g., Fig. 4-5, 6, 12, prg. [0050], lines 2-4 , [0057], lines 1-3, [0082], lines 2-7, transmission of plurality of set of signals including reference signals repeatedly); means for receiving (e.g., Fig. 4, 5, Transceiver(s) (TX/RX, 401, 402, 501, 502) a report of a set of channel quality measurements based at least in part on the plurality of repetitions (e.g., [0058], lines 2-5, [0061], lines 1-9, [0082], lines 8-13, receiving messages and signals regarding link (channel) quality based on plurality of transmission); and means for selecting (e.g., Fig. 4, 5, 13, Processor(s)) a reference signal based at least in part on the plurality of repetitions of the set of reference signals to enable receipt of an uplink transmission from a first wireless node associated with a first link (e.g., [0061], lines 1-3, 9-15, selecting reference signal), of a plurality of wireless nodes associated with a plurality of links, based at least in part on the report (e.g., Fig. 4-5, 6, 12, [0061], lines 1-3, 9-15, transmission and reception via plurality of links based on messages (reports)).     Although, Xia discusses the uplink quality and signal quality (uplink transmission is via channel), however, Xia does not specifically discuss channel quality, therefore, for clarification, a secondary reference , LIU in related art dealing with reference signal in wireless communication system (e.g., Fig. 1, prg. [0002], lines 1-3) teaches the channel quality (e.g., Fig. 2, 5-7, prg. [0133], lines 1-14, channel quality reporting and reference signal selection).       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include LIU’s channel quality reporting and reference signal selection with Xia’s  signal quality and reference signal selection to provide the wireless communication system with channel quality information that avoids communication transmission link failure (e.g., LIU, prg. [0007], lines 1-4).      Regarding claims 13, 27, 32, and 37, Xia in view of LIU teach all the limitations in claims 12, 26, 31, 36, and further, Xia teaches, selecting a receive beam for the uplink transmission based at least in part on a transmission time of the selected reference signal among the plurality of the repetitions of the set of reference signals (e.g., prg. [0043], lines 10-17).      Regarding claims 14, 28, 33, and 38, Xia in view of LIU teach all the limitations in claims 12, 26, 31, 36, and further, LIU teaches wherein the selected reference signal is at least one of: a synchronization signal block, a channel state information reference signal, or a tracking reference signal (e.g., prg. [0119], lines 10-17).      Regarding claims 15, 29, 34, and 39, Xia in view of LIU teach all the limitations in claims 12, 26, 31, 36, and further, LIU teaches, wherein the set of channel quality measurements includes at least one of: a reference signal received power measurement, a reference signal received quality measurement, a received signal strength indicator value, or a signal to interference noise ratio measurement (e.g., prg. [0108], lines 7-11).     Regarding claims 16, 30, 35, and 40, Xia in view of LIU teach all the limitations in claims 12, 26, 31, 36, and further, Xia teaches, comprising: causing the first wireless node to sweep a plurality of quasi co-located receive beams; and wherein selecting the reference signal comprises: selecting the reference signal based at least in part on causing the first wireless node to sweep the plurality of quasi co-located receive beams (e.g., prg. [0043], lines 15-27).

Conclusion

The prior art made of record considered pertinent to applicant's disclosure, see PTO-892 form.

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
November 19, 2022